DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed May 20, 2022. Claims 1-4, 11-13, and 15 have been amended. Claims 1-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
It is noted that the previously pending claim objections are withdrawn in response to Applicant’s claim amendments.
The rejection under 35 U.S.C. § 101 is withdrawn in response to Applicant’s claim amendments. The claims are inextricably linked to technology and the integration of the additional elements in the claims (including the use of a tracking tag executing on a web browser to determine one or more zones of the plurality of zones accessed by the web browser based on the session interaction data with the purchase event) applies the abstract ideas in a meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Claims 1-21 recite statutory subject matter.
Regarding the art rejections, Applicant submits that the prior art does not address “determining, using a tracking tag…” (Page 11 of Applicant’s response). The Dumazert reference has been introduced into the rejection in order to help address this newly amended-in claim limitation.
Applicant further makes general assertions that the prior art references do not address the “aggregating…” limitation of claims 1, 11, and 12, the limitations of claim 2, the limitations of claim 4, and the limitations of claims 8 and 19 (pages 11-12 of Applicant’s response). Applicant does not address the specific rationale presented by the Examiner. The rejections have been revised to address Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 have been amended to recite “an identification of a hovered image from the webpage.” It is not clear what “a hovered image” is. Based on Applicant’s Specification, this phrase is interpreted as most likely referring to “a hovered-over image” or “an image hovered over by a user” (e.g., see Spec: ¶ 46). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-12, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Givoni et al. (US 2015/0066597) in view of Han et al. (US 11,080,754) in view of Lai et al. (US 2011/0191316) in view of Dumazert (Dumazert, Julien. "Understanding the Layout of Webpages Using Automatic Zone Recognition." Contentsquare Engineering. Retrieved from URL {https://medium.com/contentsquare-engineering-blog/automatic-zone-recognition-in-webpages-68fb2efab822}, published March 6, 2017).
[Claim 1]	Givoni discloses a method for determining revenue generated by zones in a webpage (¶ 8 – Widget placement in a layout reflects zones), comprising:
	receiving session interaction data gathered from a plurality of user devices of a plurality of visitors visiting the webpage during a plurality of sessions (¶¶ 27-33 – User interactions relative to various layouts of varying widget locations are evaluated. The fact that multiple visitors of the website are exposed to multiple layout variants, as seen in ¶ 33, implies that data is gathered from a plurality of user devices of a plurality of visitors visiting the webpage during a plurality of sessions);
	determining, for each session, and for session interaction data received from each user device of the plurality of user devices, if the respective session interaction data includes a purchase event, wherein the purchase event is indicative of a completion of a transaction (¶¶ 27-33 – User interactions relative to various layouts of varying widget locations are evaluated. The fact that multiple visitors of the website are exposed to multiple layout variants, as seen in ¶ 33, implies that data is gathered from a plurality of user devices of a plurality of visitors visiting the webpage during a plurality of sessions; ¶ 22 – Purchases are among the interactions tracked);
	aggregating the generated zone revenue data across multiple sessions recorded for the plurality of visitors visiting the webpage (¶¶ 27-33 – User interactions relative to various layouts of varying widget locations are evaluated; ¶ 7 – Difference revenues may be tracked and summed to yield a profit assessment for a layout variant; The fact that multiple visitors of the website are exposed to multiple layout variants, as seen in ¶ 33, implies that data is gathered from a plurality of user devices of a plurality of visitors visiting the webpage during a plurality of sessions),
	reporting the aggregated revenue data (¶¶ 27-33 – User interactions relative to various layouts of varying widget locations are evaluated; ¶ 7 – Difference revenues may be tracked and summed to yield a profit assessment for a layout variant).
	Givoni discloses that purchase data comes from the session interaction data (¶ 33); however, Givoni does not explicitly disclose generating zone revenue data per session by analyzing session interaction data with purchase events or wherein the aggregated revenue data lists the one or more zones in the webpage which contributed to the purchase event. Han discloses that widget analytic data may be evaluated over a defined period of time and gathered data may include average promotion webpage views, that a session includes a promotion purchase, how consumers scroll down and read the webpages, what widgets they look at, the widgets seen for customers who purchase a promotion vs. those who do not purchase a promotion, etc. (Han: col. 23: 14 through col. 24: 40). Widgets may also be ranked based on their likelihood to result in a purchase (Han: col. 25: 55-64). Lai further emphasizes the importance of recognizing that more desirable widgets should be placed in more strategic locations on a webpage (Lai: ¶¶ 44, 48-49). Also, depending on customer preferences, certain widgets may be likely to have greater revenue potential (Lai: ¶¶ 49-53). Statistics regarding past user-widget behavior (Lai: ¶ 52) and performance of a widget over time (such as revenue generated by a widget per unit time) may be maintained (Lai: ¶ 53). Givoni correlates purchases with profit and profit with variants of a layout of widgets on a webpage. Han correlates the specific contribution of particular widgets to a customer making a purchase. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Givoni to perform the step of generating zone revenue data per session by analyzing session interaction data with purchase events and wherein the aggregated revenue data lists the one or more zones in the webpage which contributed to the purchase event in order to impart more in-depth understanding of how both widget selection and arrangement on a webpage truly contributes to overall profitability, both on an individual customer level as well as across larger customer groups, thereby helping to more precisely improve a webpage marketing strategy.
	Givoni does not explicitly disclose:
	identifying data labels attached to corresponding sections of a version of the webpage’s HTML code;
	identifying a plurality of zones in the version of the webpage based on the data labels;
	determining, using a tracking tag executed on a web browser, one or more zones of the plurality of zones accessed by the web browser based on the session interaction data with the purchase event.
	Dumazert discloses the functions of:
identifying data labels attached to corresponding sections of a version of the webpage’s HTML code (Dumazert: p. 2 – “In our case, we want the algorithm to find and label a few meaningful zones (menu, ‘add to cart’ button, etc) rather than segment the page in unlabelled clusters…At ContentSquare, we have listed the most common page and zone categories across e-commerce websites. So it only seems natural to use this domain knowledge and build ‘zone detectors’ rather than ‘global page segmenters…as a proof of concept we set out to build models that detect menus and ‘add to cart’ buttons in product pages. In our first iteration, we trained a classifier that assigns to every HTML element a score of being the zone of interest. The element with higher score is then selected to be the zone of interest…Next, we developed a small web interface that allowed us to tag HTML elements as ‘menu’ and ‘add to cart’ button.”);
	identifying a plurality of zones in the version of the webpage based on the data labels (Dumazert: p. 2 – “In our case, we want the algorithm to find and label a few meaningful zones (menu, ‘add to cart’ button, etc) rather than segment the page in unlabelled clusters…At ContentSquare, we have listed the most common page and zone categories across e-commerce websites. So it only seems natural to use this domain knowledge and build ‘zone detectors’ rather than ‘global page segmenters…as a proof of concept we set out to build models that detect menus and ‘add to cart’ buttons in product pages. In our first iteration, we trained a classifier that assigns to every HTML element a score of being the zone of interest. The element with higher score is then selected to be the zone of interest…Next, we developed a small web interface that allowed us to tag HTML elements as ‘menu’ and ‘add to cart’ button.”);
	determining, using a tracking tag executed on a web browser, one or more zones of the plurality of zones accessed by the web browser based on the session interaction data with the purchase event (Dumazert: p. 2 – “In our case, we want the algorithm to find and label a few meaningful zones (menu, ‘add to cart’ button, etc) rather than segment the page in unlabelled clusters…At ContentSquare, we have listed the most common page and zone categories across e-commerce websites. So it only seems natural to use this domain knowledge and build ‘zone detectors’ rather than ‘global page segmenters…as a proof of concept we set out to build models that detect menus and ‘add to cart’ buttons in product pages. In our first iteration, we trained a classifier that assigns to every HTML element a score of being the zone of interest. The element with higher score is then selected to be the zone of interest…Next, we developed a small web interface that allowed us to tag HTML elements as ‘menu’ and ‘add to cart’ button.” “Add to cart” is seen to be an example of a session interaction associated with a purchase event).
	The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Givoni to perform the steps of:
	identifying data labels attached to corresponding sections of a version of the webpage’s HTML code;
	identifying a plurality of zones in the version of the webpage based on the data labels;
	determining, using a tracking tag executed on a web browser, one or more zones of the plurality of zones accessed by the web browser based on the session interaction data with the purchase event
in order to facilitate less time-consuming collection of data regarding user-website interactions (as suggested on p. 1 of Dumazert) in a more cost-effective manner that yields larger and cleaner datasets (as suggested on p. 7 of Dumazert).
[Claim 3]	Givoni does not explicitly disclose receiving a request to determine revenue data generated by zones in the webpage during a selected date range;
	collecting past webpage versions of the website, wherein the past webpage versions are collected for the selected date range;
	generating zone revenues for each past webpage version; and
	aggregating the generated zone revenue data across multiple past webpage versions.
	Givoni does, however, track performance of variants of a layout (which includes widgets). As discussed above, performance of a specific variant may be evaluated (e.g., see ¶¶ 7-8 of Givoni). An earlier test variant could be seen as a “past webpage version” compared to a newer test variant. Han discloses that widget analytic data may be evaluated over a defined period of time and gathered data may include average promotion webpage views, that a session includes a promotion purchase, how consumers scroll down and read the webpages, what widgets they look at, the widgets seen for customers who purchase a promotion vs. those who do not purchase a promotion, etc. (Han: col. 23: 14 through col. 24: 40). Widgets may also be ranked based on their likelihood to result in a purchase (Han: col. 25: 55-64). Lai further emphasizes the importance of recognizing that more desirable widgets should be placed in more strategic locations on a webpage (Lai: ¶¶ 44, 48-49). Also, depending on customer preferences, certain widgets may be likely to have greater revenue potential (Lai: ¶¶ 49-53). Statistics regarding past user-widget behavior (Lai: ¶ 52) and performance of a widget over time (such as revenue generated by a widget per unit time) may be maintained (Lai: ¶ 53). Givoni correlates purchases with profit and profit with variants of a layout of widgets on a webpage. Han correlates the specific contribution of particular widgets to a customer making a purchase. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Givoni to perform the steps of:
	receiving a request to determine revenue data generated by zones in the webpage during a selected date range;
	collecting past webpage versions of the website, wherein the past webpage versions are collected for the selected date range;
	generating zone revenues for each past webpage version; and
	aggerating the generated zone revenue data across multiple past webpage versions
in order to impart more in-depth understand of how both widget selection and arrangement on a webpage truly contributes to overall profitability, both on an individual customer level as well as across larger customer groups, thereby helping to more precisely improve a webpage marketing strategy. For example, as seen in Lai, evaluating past behavior of widgets and widget behavior over a specific time period would have allowed Givoni to assess customer-specific widget preferences (that are more likely to encourage purchases) while normalizing a time period over which various variants of the layouts may be compared for more accurate analysis.
[Claim 5]	Givoni discloses wherein an interaction with a zone includes any one of: clicking on a zone, scrolling through a zone, hovering over a zone, zooming into a zone, zooming out of a zone (¶ 33).
[Claim 6]	Givoni discloses wherein a transaction includes at least a monetary transaction, wherein the monetary transaction includes a sale, a subscription, a donation, a refund, and an exchange (¶ 8).
[Claim 7]	Givoni discloses wherein the aggregated revenue data further includes: revenue generated by each zone of the listed zones (¶ 8 – Profit rate can be evaluated per widget category over the set of test webpage layouts).
[Claim 9]	Givoni discloses wherein the session interaction data is data describing a visitor’s interactions with the webpage during a session, wherein a session is a period occurring between a visitor’s initial connection with a website and disconnection with the website (¶ 33 – A website visit is an example of a session).
[Claim 10]	Givoni discloses wherein a zone is a visible element included in the webpage (¶ 8 – Widget placement in a layout reflects zones).
[Claim 11]	Claim 11 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Givoni discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the disclosed process (¶¶ 10, 68).
[Claims 12, 14, 16-18, 20-21]	Claims 12, 14, 16-18, and 20-21 recite limitations already addressed by the rejections of claims 1, 3, 5-7 and 9-10 above; therefore, the same rejections apply. Furthermore, Givoni discloses a system for determining revenue generated by zones in a webpage, comprising: a processing circuitry and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the disclosed functionality (¶¶ 10, 68).

Claims 2, 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Givoni et al. (US 2015/0066597) in view of Han et al. (US 11,080,754) in view of Lai et al. (US 2011/0191316) in view of Dumazert (Dumazert, Julien. "Understanding the Layout of Webpages Using Automatic Zone Recognition." Contentsquare Engineering. Retrieved from URL {https://medium.com/contentsquare-engineering-blog/automatic-zone-recognition-in-webpages-68fb2efab822}, published March 6, 2017), as applied to claims 1, 7, 12, and 18 above, in view of Chittilappilly et al. (US 2016/0210657) in view of Kent (US 2013/0179770).
[Claims 2, 13]	Givoni discloses identifying zones in the collected webpage versions (¶¶ 8-9, 27-33 – User interactions relative to various layouts of varying widget locations are evaluated); and
	analyzing session interaction data with purchase events to determine which of the identified zones was accessed by a visitor during a session (¶¶ 8-9, 27-33 – User interactions relative to various layouts of varying widget locations are evaluated).
	Givoni does not explicitly disclose:
	identifying a plurality of versions of the webpage;
	identifying zones in the plurality of versions of the webpage;
	recording user interactions with the zones in the plurality of versions of the webpage in the session interaction data, the session interaction data storing a sequence of the user interactions; and
	analyzing the sequence of the user interactions in the session interaction data with purchase events to determine which of the identified zones in the plurality of versions of the webpage was accessed and contributed to the purchase events. 
	Givoni does, however, track performance of variants of a layout (which includes widgets). As discussed above, performance of a specific variant may be evaluated (e.g., see ¶¶ 7-8 of Givoni). An earlier test variant could be seen as a “past webpage version” compared to a newer test variant. Han discloses that widget analytic data may be evaluated over a defined period of time and gathered data may include average promotion webpage views, that a session includes a promotion purchase, how consumers scroll down and read the webpages, what widgets they look at, the widgets seen for customers who purchase a promotion vs. those who do not purchase a promotion, etc. (Han: col. 23: 14 through col. 24: 40). Widgets may also be ranked based on their likelihood to result in a purchase (Han: col. 25: 55-64). Lai further emphasizes the importance of recognizing that more desirable widgets should be placed in more strategic locations on a webpage (Lai: ¶¶ 44, 48-49). Also, depending on customer preferences, certain widgets may be likely to have greater revenue potential (Lai: ¶¶ 49-53). Statistics regarding past user-widget behavior (Lai: ¶ 52) and performance of a widget over time (such as revenue generated by a widget per unit time) may be maintained (Lai: ¶ 53). Givoni correlates purchases with profit and profit with variants of a layout of widgets on a webpage. Han correlates the specific contribution of particular widgets to a customer making a purchase. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Givoni to perform the steps of:
	identifying a plurality of versions of the webpage;
	identifying zones in the plurality of versions of the webpage;
	recording user interactions with the zones in the plurality of versions of the webpage in the session interaction data
in order to impart more in-depth understanding of how both widget selection and arrangement on a webpage truly contributes to overall profitability, both on an individual customer level as well as across larger customer groups, thereby helping to more precisely improve a webpage marketing strategy. For example, as seen in Lai, evaluating past behavior of widgets and widget behavior over a specific time period would have allowed Givoni to assess customer-specific widget preferences (that are more likely to encourage purchases) while normalizing a time period over which various variants of the layouts may be compared for more accurate analysis.
	Regarding the session interaction data storing a sequence of the user interactions and analyzing the sequence of the user interactions in the session interaction data with purchase events to determine which of the identified zones in the plurality of versions of the webpage was accessed and contributed to the purchase events, while Givoni, Han, Lai, and Dumazert do not explicitly store and analyze a sequence of the user interactions, Chittilappilly determines a likelihood that a particular sequence of user interactions will result in a conversion (such as making a purchase, as seen in ¶¶ 26, 95, 108 of Chittilappilly). More specifically, Chittilappilly explains:
[0077] The user interaction sequence progression chart 3A00 depicts the lift in a likelihood of conversion a user and/or group of users might incur from touchpoint experience to touchpoint experience in a sequence of online interactions. Specifically, the user interaction sequence progression chart 3A00 shows three interaction traversals that might be representative of an audience for particular marketing campaign. As shown, a first representative user sees a first banner ad for product P1 (see touchpoint 302). At a later moment in time, the same user visits a web page that has a consumer report on product P1 (see touchpoint 304). The likelihood of conversion is increased (e.g., lifted) by this event. Then the user completes a survey about product P1 (see touchpoint 306), and downloads a coupon for product P2 (see touchpoint 308), the former providing additional lift and the latter providing no additional lift from the user propensity level associated with the interaction with touchpoint 306. The user then makes a purchase of product P1 (see touchpoint 310). As further shown, a second representative user sees the first banner ad for product P1 (see touchpoint 302). At a later moment in time, the same user sees a second banner ad for product P1 (see touchpoint 314). The likelihood of conversion is increased (e.g., lifted) by this event. Then the user looks up a web survey for product P1 (see touchpoint 316). The user then makes a purchase of product P1 (see touchpoint 310).
[0078] In the foregoing examples, the representative users progress from awareness to interest, and to action. Each of the shown touchpoint experiences can be captured as data records and associated to form various collections of user interactions (e.g., user interaction sequences). Additional progressions can be observed, and different progressions may exhibit different lift from one interaction to another interaction. The reasons for lift (or lack thereof) between one interaction and another interaction might not be known or even postulated, yet, if a statistically large number of users are observed to have a progression that results in a conversion or other target event, then it can be statistically predicted that a particular user sharing the same characteristics and/or sharing the same experiences of sequencing through touchpoint interactions will convert with the same probability as the aforementioned statistically large number of users.

    PNG
    media_image1.png
    585
    736
    media_image1.png
    Greyscale

	Chittilappilly captures each of the touchpoint experiences as data records (as seen in ¶ 78, reproduced above). While Chittilappilly captures details that seem to describe more of the nature of the touchpoint experience itself, Kent acknowledges that “certain layouts of display elements have been found to be more likely to result in a conversion [e.g., a purchase, as seen in ¶ 2 of Kent] than others. Accordingly, simply rearranging the display elements, possibly by moving even a single element (such as a button implementing a call-to-action), the expected conversion rate may be improved.” (Kent: ¶ 32) Kent’s evaluation of the likely conversion rate resulting from a particular display further incorporates an analysis of navigations paths of a visitor to a website (Kent: ¶ 36). Recommending an optimized layout and/or rearranging display elements by moving them around to improve conversion rates (as seen in ¶¶ 32, 36 of Kent) imply an understanding of where to place certain interactive elements on a webpage, e.g., where to place certain zones on a webpage and/or in which zones on a webpage to place certain interactive elements. Different possible layouts are examples of different versions of a webpage. Collectively, Chittilappilly and Kent address the session interaction data storing a sequence of the user interactions and analyzing the sequence of the user interactions in the session interaction data with purchase events to determine which of the identified zones in the plurality of versions of the webpage was accessed and contributed to the purchase events. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify Givoni to incorporate the session interaction data storing a sequence of the user interactions and analyzing the sequence of the user interactions in the session interaction data with purchase events to determine which of the identified zones in the plurality of versions of the webpage was accessed and contributed to the purchase events in order to present interactive options and display layouts that are more likely to result in purchases (as suggested in ¶¶ 32, 36 of Kent and in ¶¶ 82, 87 of Chittilappilly).
[Claims 4, 15]	Givoni discloses wherein zones in the webpage which contributed to a completion of the transaction includes any zone with which a visitor interacted prior to completing the transaction (¶¶ 8-9, 28-31). Givoni does not explicitly disclose the zone revenue data identifying a sequence of the identified one or more zones, an identification of a hovered image from the webpage, an identification of a selected image from the webpage, and a text selection from the webpage. Chittilappilly determines a likelihood that a particular sequence of user interactions will result in a conversion (such as making a purchase, as seen in ¶¶ 26, 95, 108 of Chittilappilly). More specifically, Chittilappilly explains:
[0077] The user interaction sequence progression chart 3A00 depicts the lift in a likelihood of conversion a user and/or group of users might incur from touchpoint experience to touchpoint experience in a sequence of online interactions. Specifically, the user interaction sequence progression chart 3A00 shows three interaction traversals that might be representative of an audience for particular marketing campaign. As shown, a first representative user sees a first banner ad for product P1 (see touchpoint 302). At a later moment in time, the same user visits a web page that has a consumer report on product P1 (see touchpoint 304). The likelihood of conversion is increased (e.g., lifted) by this event. Then the user completes a survey about product P1 (see touchpoint 306), and downloads a coupon for product P2 (see touchpoint 308), the former providing additional lift and the latter providing no additional lift from the user propensity level associated with the interaction with touchpoint 306. The user then makes a purchase of product P1 (see touchpoint 310). As further shown, a second representative user sees the first banner ad for product P1 (see touchpoint 302). At a later moment in time, the same user sees a second banner ad for product P1 (see touchpoint 314). The likelihood of conversion is increased (e.g., lifted) by this event. Then the user looks up a web survey for product P1 (see touchpoint 316). The user then makes a purchase of product P1 (see touchpoint 310).
[0078] In the foregoing examples, the representative users progress from awareness to interest, and to action. Each of the shown touchpoint experiences can be captured as data records and associated to form various collections of user interactions (e.g., user interaction sequences). Additional progressions can be observed, and different progressions may exhibit different lift from one interaction to another interaction. The reasons for lift (or lack thereof) between one interaction and another interaction might not be known or even postulated, yet, if a statistically large number of users are observed to have a progression that results in a conversion or other target event, then it can be statistically predicted that a particular user sharing the same characteristics and/or sharing the same experiences of sequencing through touchpoint interactions will convert with the same probability as the aforementioned statistically large number of users.

    PNG
    media_image1.png
    585
    736
    media_image1.png
    Greyscale

	Chittilappilly captures each of the touchpoint experiences as data records (as seen in ¶ 78, reproduced above). While Chittilappilly captures details that seem to describe more of the nature of the touchpoint experience itself, Kent acknowledges that “certain layouts of display elements have been found to be more likely to result in a conversion [e.g., a purchase, as seen in ¶ 2 of Kent] than others. Accordingly, simply rearranging the display elements, possibly by moving even a single element (such as a button implementing a call-to-action), the expected conversion rate may be improved.” (Kent: ¶ 32) Kent’s evaluation of the likely conversion rate resulting from a particular display further incorporates an analysis of navigations paths of a visitor to a website (Kent: ¶ 36). Recommending an optimized layout and/or rearranging display elements by moving them around to improve conversion rates (as seen in ¶¶ 32, 36 of Kent) imply an understanding of where to place certain interactive elements on a webpage, e.g., where to place certain zones on a webpage and/or in which zones on a webpage to place certain interactive elements. Different possible layouts are examples of different versions of a webpage. Chittilappilly describes various interaction events, including “visiting a certain URL, clicking a certain link, loading a web page that fires a certain advertising tag, completing an online purchase, and other actions.” (Chittilappilly: ¶ 108) Interactive events detected by Kent include a visitor response to “click here now!” or “press this button to checkout” as well as interactions with “links, forms, or any other display element that is interactive, such that a visitor to the web page can interact with the element by clicking on it, hovering over it, entering text into a field, etc.” (Kent: ¶ 29) Analysis of the zone revenue data was addressed in the rejection of the independent claims above. Collectively, Chittilappilly and Kent address identifying a sequence of the identified one or more zones (e.g., certain interactive features on a webpage, such as a button), an identification of a hovered image from the webpage (e.g., hovering over a display element on a webpage), an identification of a selected image from the webpage (e.g., clicking a link, selecting a button, “firing” an advertising tag), and a text selection from the webpage (e.g., selecting a button that says “click here now!” or “press this button to checkout,” entering text into a field). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify Givoni wherein the zone revenue data identifying a sequence of the identified one or more zones, an identification of a hovered image from the webpage, an identification of a selected image from the webpage, and a text selection from the webpage in order to present interactive options and display layouts (at a more granular level) that are more likely to result in purchases (as suggested in ¶¶ 32, 36 of Kent and in ¶¶ 82, 87 of Chittilappilly).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Givoni et al. (US 2015/0066597) in view of Han et al. (US 11,080,754) in view of Lai et al. (US 2011/0191316) in view of Dumazert (Dumazert, Julien. "Understanding the Layout of Webpages Using Automatic Zone Recognition." Contentsquare Engineering. Retrieved from URL {https://medium.com/contentsquare-engineering-blog/automatic-zone-recognition-in-webpages-68fb2efab822}, published March 6, 2017), as applied to claims 1, 7, 12, and 18 above, in view of Elser (US 2011/0218934).
[Claims 8, 19]	Givoni does not explicitly disclose wherein reporting the aggregated revenue data further comprises: overlaying the revenue generated by each zone over the webpage with reference to the respective zone. Elser discloses that heat maps may be used to overlay profit information in mapped out zones (Elser: fig. 19, ¶ 6). While not explicitly the same as webpage zones, Elser demonstrates that the ability to overlay financial information (such as profit information) over relevant regions of interest is old and well-known. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Givoni wherein reporting the aggregated revenue data further comprises: overlaying the revenue generated by each zone over the webpage with reference to the respective zone to more effectively convey webpage analytics to a user for easier and more efficient comprehension of the data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
George et al. (US 2019/0034963) – Presents a visualization of paths and sequences of interactions (fig. 3B-3E; ¶ 29).
	Duggal et al. (US 2017/0372350) – Evaluates conversion likelihoods and the respective effect of each touchpoint on the conversion (¶¶ 20, 35-36).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683